Name: Commission Regulation (EEC) No 3081/85 of 5 November 1985 derogating from Regulation (EEC) No 1303/83 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  prices;  EU finance;  tariff policy
 Date Published: nan

 No L 294/8 6. 11 . 85Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3081/85 of 5 November 1985 derogating from Regulation (EEC) No 1303/83 laying down special detailed rules for the application of the system of import licences and advance fixing certificates for products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, country of origin, the validity of the replacement certifi ­ cate should not extend beyond 28 February 1986 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vege ­ tables, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 746/85 (2), and in particular Articles 9 (3) and 10 (3) thereof, Whereas Article 5 ( 1 ) of Commission Regulation (EEC) No 1303/83 (3), as last amended by Regulation (EEC) No 793/85 (4), provides that import licences for the products listed in that paragraph make it obligatory to import from the country indicated in the licence ; whereas in anticipa ­ tion of the accession of Spain and Portugal to the Euro ­ pean Communities no import licences will be required from 1 March 1986 for products originating in those countries : Article 1 1 . In derogation from the provisions of Article 2 ( 1 ) of Regulation (EEC) No 1303/83, the last . day of validity of import licences, with or without advance fixing of the levy, shall , in respect of the products listed in Article 5 ( 1 ) of the Regulation, be not later than 28 February 1986 where the import licences make it obligatory to import from Spain or Portugal . 2. Where a holder of a licence applies to have a country of origin altered so that the replacement licence makes it obligatory to import from Spain or Portugal the period of validity shall, in derogation from the fourth indent of Article 5 (2) (c) of Regulation (EEC) No 1303/83, expire on 28 February 1986 in cases where the period of validity of the original licence expires on a date later than 28 February 1986. Article 2 This Regulation shall enter into force on 1 December 1985. Whereas Article 2 ( 1 ) of Regulation (EEC) No 1303/83 provides that import licences shall be valid for a period of three months ; whereas the period of validity for licences covering products originating in Spain or Portugal should not extend beyond 28 February 1986 ; Whereas Article 5 (2) of Regulation (EEC) No 1303/83 lays down that the holder of a licence may apply to have the country of origin indicated in a licence altered ; whereas if the holder applies to have Spain or Portugal as This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 November 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 73, 21 . 3 . 1977, p. 1 . (2) OJ No L 81 , 23. 3 . 1985, p. 10 . (3) OJ No L 138 , 27. 5 . 1983, p. 25 . 4 OJ No L 88 , 28 . 3 . 1985, p. 43 .